Citation Nr: 0901813	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  05-28 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a left knee disability, 
claimed as left knee cartilage and tendon damage and 
arthritis/degenerative joint disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel


INTRODUCTION

The veteran had active service from February 1969 to February 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

This appeal was remanded by the Board in July 2007 for 
additional development.  
The Board notes that after the July 2007 remand, the veteran 
was granted service connection for residuals of a left knee 
laceration.  Therefore, that issue will not be addressed in 
this decision.  


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The competent objective medical evidence of record does 
not show that the veteran's left knee disability is related 
to service without resorting to speculation.  


CONCLUSION OF LAW

A left knee disability was not incurred in or aggravated by 
service; nor may it be presumed to be incurred therein.  38 
U.S.C.A. §§ 1110, 1111, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the veteran was sent a VCAA letter in July 2003 that 
addressed the notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.  

The veteran was also sent a letter in November 2007 that 
informed him of the requirements as set forth in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The U.S. Court of 
Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, the notice provided addressed the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  The Board finds that any error 
regarding this notice is harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records, DD Form 214, private medical records and VA medical 
records.  The appellant was afforded a VA medical examination 
in June 2008.  The Board finds that the RO complied with its 
July 2007 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  This may be shown by affirmative evidence 
showing inception or aggravation during service or through 
statutory presumptions.  Id.  

To establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2008).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim. Id.  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and a 
chronic disease such as arthritis manifests to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

The service medical records show that the veteran did not 
report left knee problems prior to service.  The enlistment 
examination in January 1969 shows that the veteran's lower 
extremities were clinically evaluated as normal.  The service 
medical records show that the veteran was treated for a knee 
laceration in April 1969.  Upon separation from service, the 
veteran reported that he did not have arthritis or left knee 
problems.  The separation examination shows that the 
veteran's lower extremities were clinically evaluated as 
normal.  The Board also notes that the examinations in August 
1981, while the veteran was in the reserves, also do not show 
left knee problems and his lower extremities were clinically 
evaluated as normal.  

The Board has reviewed all the medical evidence of record.  
The private and VA treatment records show that the veteran 
sought treatment for left knee pain.  The evidence showed 
that the veteran had mild degenerative changes in his left 
knee.  The Board notes, however, that the medical evidence of 
record does not show a diagnosis of left knee arthritis 
within one year after service.  Therefore, service connection 
is not presumed.  See 38 C.F.R. §§ 3.307, 3.309.  

In the June 2008 VA Compensation and Pension Examination, the 
examiner reviewed the service medical records, the veteran's 
medical history and examined the veteran.  The examiner noted 
the April 1969 treatment for a laceration to the veteran's 
left knee in service.  The veteran was diagnosed with lateral 
collateral ligament strain and small knee effusion in his 
left knee.  In an August 2008 supplemental VA opinion, the 
examiner opined that it would require resorting to mere 
speculation to provide a medical opinion if the veteran's 
knee disability was related to a laceration in service that 
occurred over 30 years prior to the examination.  The 
examiner explained that too many years had passed since the 
reported injury to provide an adequate nexus between the in-
service injury and the currently diagnosed left knee 
disability.  

The Board notes that although there is a current disability, 
service connection cannot be granted because the objective 
medical evidence does not show a nexus between the disability 
and the in-service injury.  Service connection may not be 
based on speculation or even remote possibility.  See 38 
C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical 
opinions, which are speculative, general or inconclusive in 
nature, cannot support a claim).  In this case, the VA 
examiner could not confirm the etiology of the veteran's left 
knee disability without resorting to speculation.  The Board 
finds that this opinion does not have the required degree of 
medical certainty required for service connection.  Hinkle v. 
Nicholson, 19 Vet. App. 465 (2005) (medical opinions based on 
speculation are entitled to little, if any, probative value); 
see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (a 
medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty).  Additionally, there 
is no other medical evidence of record showing that his 
current left knee disability is related to service.  

The Board has considered the veteran's contention that a 
relationship exists between his left knee disability and 
service.  However, as a layman, without the appropriate 
medical training and expertise, he is not competent to 
provide a probative opinion on a medical matter such as 
etiology.  While a layman such as the veteran can certainly 
attest to his in-service experiences and current symptoms, he 
is not competent to provide an opinion linking that 
disability to service.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").

As there is no objective medical opinion of record connecting 
the veteran's current disability to service without relying 
on speculation, the Board finds that the weight of the 
evidence is against the veteran's claim for service 
connection.  Therefore, the preponderance of the evidence is 
against this claim and the benefit-of-the-doubt rule does not 
apply.  The veteran's claim for service connection for a left 
knee disability must be denied.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2008); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).


ORDER

Service connection for a left knee disability, claimed as 
left knee cartilage and tendon damage and 
arthritis/degenerative joint disease is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


